Citation Nr: 0217104	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-00 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for a psychiatric 
disability (to include paranoid schizophrenia and anti-
personality disorder) previously claimed as chronic brain 
syndrome and nervous condition.  The veteran subsequently 
perfected this appeal.

The Board notes that the veteran had perfected an appeal 
regarding the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  In an April 2000 
statement in support of claim, the veteran reported that he 
suffered from paranoid schizophrenia and anti-personality 
disorder rather than PTSD.  In July 2000, the RO informed 
the veteran that it had accepted his April 2000 statement as 
a withdrawal of his appeal for PTSD.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (2002).  
Accordingly, the issue of service connection for PTSD has 
been withdrawn and is not before the Board at this time.

A central office hearing before the undersigned was held in 
June 2002. 


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. The veteran was originally denied service connection for a 
nervous condition (characterized as chronic brain 
syndrome, psychotic, moderately severe, competent) in 
March 1975.  

3. A November 1997 rating decision determined that new and 
material evidence had not been submitted to reopen a claim 
of entitlement to service connection for a psychiatric 
disability, essentially based on a finding that the 
evidence did not establish that a currently diagnosed 
nervous condition was related to the veteran's service.  
The veteran was notified of this decision but did not 
perfect an appeal.

4. New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for a psychiatric disability 
has not been submitted since the November 1997 rating 
decision.


CONCLUSIONS OF LAW

1. The November 1997 rating decision, which determined that 
new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disability had not been submitted, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence has not been submitted since the 
November 1997 rating decision and the claim of entitlement 
to service connection for a psychiatric disability is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran was notified of the laws and regulations pertaining 
to the reopening of claims in the October 2000 rating 
decision, the October 2001 statement of the case (SOC), and 
the December 2001 supplemental statement of the case (SSOC).  
These documents notified the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically advised that the newly submitted 
evidence was not material because it did not link any 
current psychiatric findings to his period of service.  A 
December 2001 letter informed the veteran of the enactment 
of the VCAA and advised him that VA would make reasonable 
efforts to help him obtain the evidence to support his 
claim, if he were to identify that evidence and submit 
proper authorization, and that he could submit pertinent 
evidence directly to VA. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has identified numerous VA hospitalizations and has 
submitted various medical records.  The claims folder 
currently contains extensive VA records, including records 
from the VA medical center (VAMC) Lenwood in Augusta, 
Georgia; VAMC San Juan, Puerto Rico; VAMC Bronx, New York; 
VAMC Columbia, South Carolina; and the VA outpatient clinic 
(VAOPC) in Greenville, South Carolina.  In response to the 
December 2001 VCAA letter, the veteran reported that he had 
no additional medical information to submit in support of 
his claim.  

At the informal RO conference and at the central office 
hearing, the veteran indicated that he received treatment at 
the Chaldon VA hospital in Puerto Rico within one year from 
his discharge from service.  He reported that this facility 
closed and that all records were transferred to the new 
facility in Rio Piedras.  The claims folder does not contain 
VA treatment records from the 1960's and the veteran's 
representative has requested that the Board make an effort 
to obtain these records.  On review, it appears that in 
February 1975, in connection with the veteran's original 
claim, medical records were requested from the VA hospital 
in San Juan.  The March 1975 response indicates "[n]o 
medical record or treatment folder at this VAH."  As such, 
the Board finds that further efforts to obtain treatment 
records are not required.

The veteran's representative also requested that a medical 
opinion be obtained.  The Board acknowledges that the 
veteran has not been provided a VA examination in connection 
with his current claim.  VA will provide a medical 
examination or obtain a medical opinion if it determines it 
is necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2002).  Notwithstanding, paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured.  
38 C.F.R. § 3.159(c)(4)(iii) (2002).  Because new and 
material evidence has not been submitted, an examination at 
this time is not required.  

The Board notes that the veteran has been afforded the 
opportunity to present argument at a December 2001 informal 
conference at the RO and at a June 2002 central office 
hearing before a member of the Board, transcripts of which 
are of record.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist and that under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran was originally denied service connection for a 
nervous condition (characterized as chronic brain syndrome, 
psychotic, moderately severe, competent) in March 1975.  A 
February 1993 rating decision determined that new and 
material evidence sufficient to reopen the veteran's claim 
had not been submitted, essentially based on a finding that 
the evidence does not show the veteran's claimed disability 
was incurred or aggravated during service.  The Board notes, 
however, that notice of this decision was returned due to an 
insufficient address.  A November 1997 rating decision again 
determined that new and material evidence sufficient to 
reopen the veteran's claim had not been submitted, 
essentially based on a finding that the evidence does not 
establish that a currently diagnosed nervous condition was 
causally related to the veteran's active service.  The 
veteran was notified of this decision by letter dated in 
December 1997.  The veteran did not appeal this decision and 
it is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2002).

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In determining whether new and material 
evidence has been submitted, it is necessary to consider all 
evidence since the last time the claim was denied on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.

At the time of the November 1997 rating decision, the record 
contained the following pertinent evidence: 1) service 
medical records; 2) hospital summary from VAMC Lenwood; 3) 
VA examination report dated in March 1975; and 4) various 
outpatient records and hospital summaries from VAMC San Juan 
and VAMC Bronx.
 
Service medical records indicate that on examination for 
enlistment in January 1960, the veteran's psychiatric 
examination was determined normal and there were no 
psychiatric abnormalities noted.  The veteran's physical 
profile (PULHES) was reported as "3 1 1 1 1 1."  The Board 
notes that the "P" stands for physical capacity or stamina; 
the "U" indicates upper extremities; the "L" is indicative 
of the lower extremities; the "H" stands for hearing and 
ear; the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition.  See McIntosh v. Brown, 4 Vet. 
App. 553, 555 (1993) (citations omitted).  

In January 1961, the veteran underwent a psychiatric 
examination.  Mental status examination revealed a 20-year-
old private who presented himself in an immature, flighty, 
and hyperactive manner.  Insight was scanty and motivation 
extremely poor.  The veteran was quite unrealistic in terms 
of goals and outlook.  The examiner noted that "he does not 
demonstrate any significant disorder of thought, affect, 
memory or calculation at this time nor does he exhibit any 
signs or symptoms of a psychotic disturbance."  The examiner 
concluded that the veteran's motivation for continued 
service was lacking and capability for adequate performance 
was minimal.  The examiner found the veteran to be 
unsuitable for further service and felt separation was 
appropriate.  Diagnosis was "[i]mmaturity reaction; passive-
aggressive personality with features of inadequacy and 
immaturity.  Chronic, moderate.  LD: No; EPTS."  

On examination for separation in April 1961, the veteran's 
psychiatric examination was again reported as normal and no 
psychiatric abnormalities were noted.  PULHES was reported 
as "1 1 1 1 1 1." 

A hospital summary from VAMC Lenwood indicates the veteran 
was hospitalized from November 20, 1974 to January 10, 1975.  
It was noted that the veteran drinks abundantly but was 
never in a hospital before.  The veteran did not show any 
signs of organic brain syndrome or psychosis.  The veteran 
was detoxified.  Diagnosis was habitual excessive drinking.  

The veteran underwent a VA psychiatric examination in March 
1975.  The veteran reported that he started drinking heavily 
during service and was hospitalized for treatment of 
nervousness.  The veteran admitted to memory problems, 
phases of amnesia, and has not been gainfully employed.  
When he drinks he is suspicious of people and has some 
nocturnal auditory hallucinations and night terrors.  It was 
noted that the information provided by the veteran was not 
very reliable.  Mood was moderately dejected.  Diagnosis was 
chronic brain syndrome alcoholic with frequent psychotic 
manifestations.  Degree of incapacity was noted to be 
moderate to moderately severe.

Hospital summaries from VAMC San Juan indicate the veteran 
was hospitalized from March 28, 1988 to April 29, 1988; 
September 8, 1988 to October 4, 1988; and from January 5, 
1990 to February 2, 1990.  The veteran was hospitalized on 
these occasions for various reasons including aggressive 
behavior.  Diagnoses included schizophrenia, chronic, 
undifferentiated type; alcohol abuse; and nicotine 
dependence.  

Hospital summaries from VAMC Bronx indicate the veteran was 
hospitalized from September 17, 1991 to October 3, 1991; 
October 16, 1991 to October 23, 1991; August 19, 1996 to 
September 10, 1996; and from April 9, 1997 to May 1, 1997 
with a primary diagnosis of alcohol dependence.  Outpatient 
treatment records from VAMC San Juan and VAMC Bronx reveal 
primary care treatment, as well as treatment for alcohol 
dependence and schizophrenia.  

As discussed, the evidence of record at the time of the 
November 1997 rating decision indicates that the veteran 
received VA treatment for alcohol dependence beginning in 
1974 and was subsequently diagnosed with schizophrenia.  The 
evidence does not establish that the veteran's psychiatric 
disability is related to service.  Therefore, evidence that 
is material would be evidence tending to establish that the 
currently diagnosed psychiatric disability was incurred or 
aggravated during active service. 

Since the final November 1997 rating decision, pertinent 
additional evidence includes medical records from VAMC 
Columbia and VAOPC Greenville from approximately August 1999 
to April 2000.  These records indicate that the veteran is 
seen in primary care for various physical and psychiatric 
problems.  The veteran was also admitted from March 7, 2000 
to March 15, 2000 because of depression, suicidal and 
homicidal ideations, and hallucinations.  The veteran 
reported that he ran out of his medication and began having 
problems with sleep and hallucinations.  Axis I diagnosis 
was schizophrenia - paranoid type. 

Records from VAMC San Juan and VAMC Bronx for the period 
from approximately 1988 to 1999 were also submitted.  To the 
extent these records are duplicates of evidence previously 
considered, the evidence is not new.  Newly submitted 
records from these facilities contain extensive 
documentation regarding the previously discussed 
hospitalizations.  These records also indicate additional 
hospitalizations.  The veteran was hospitalized from May 5, 
1988 to May 27, 1988 at VAMC San Juan with a diagnosis of 
schizophrenia, chronic, undifferentiated type; alcohol 
dependence; and alcohol intoxication.  The veteran was 
hospitalized from January 7, 1991 to February 7, 1991 at 
VAMC Bronx with a diagnosis of alcohol dependence; and 
chronic schizophrenia, undifferentiated type status post 
acute exacerbation on remission.  The veteran was also 
hospitalized from August 7, 1991 to August 30, 1991 at VAMC 
Bronx with a diagnosis of alcohol dependence and antisocial 
personality disorder.  

Since the November 1997 rating decision, the veteran has 
also submitted various statements and testimony.  In an 
April 2000 statement, the veteran reported that he suffered 
from paranoid schizophrenia and anti-personality disorder 
and he did not have these disabilities when he entered the 
service.  At the informal hearing conference, the veteran 
reported having problems in Germany when a company Sergeant 
noticed strange behavior and arguments for no apparent 
reason.  He thinks that his military service aggravated his 
mental condition because they did not find any problems when 
he went in and he began having problems during service.  At 
the June 2002 hearing, the veteran argued that his nervous 
condition was aggravated during service.  He further 
contends that since he was assigned a "P-3" in the physical 
profile that he wasn't qualified to enter service in the 
first place and that his psychiatric problems were 
aggravated during active duty.  In a written statement 
submitted at the time of the hearing, the veteran admitted 
that he suffered from a mental disorder at the time of 
induction and that he immediately began having problems due 
to his mental disorders.  He strongly contends that his 
military service severely aggravated his pre-existing mental 
disorders and that the Army was fully aware of his problems 
when he was drafted.

The Board finds the non-duplicate medical records and the 
veteran's various statements and testimony to be new, as 
they were not previously considered.  Although new, the 
Board does not find this evidence to be material because it 
does not establish that the veteran's psychiatric disability 
is related to, or was incurred or aggravated, during active 
service.  The Board acknowledges the veteran's arguments 
regarding aggravation; notwithstanding, the veteran is not 
competent to render a medical opinion regarding aggravation 
of a pre-existing disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Accordingly, the additional evidence submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  Therefore, the 
evidence cannot be considered new and material for the 
purpose of reopening the veteran's claim.


ORDER

As new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, the appeal is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

